 

PROMISSORY NOTE




FACE AMOUNT

 

       $1,200,000

PRICE

       $1,000,000

INTEREST RATE

       0% per month

NOTE NUMBER

       November-2006-101

ISSUANCE DATE

 

       November 6, 2006

MATURITY DATE

       August 31, 2007




FOR VALUE RECEIVED, Human BioSystems, Inc., a California corporation, and all of
its subsidiaries (collectively, the “Company”) (OTC BB: HBSC) hereby promises to
pay to the order of DUTCHESS PRIVATE EQUITIES FUND, LP (the “Holder”) by the
Maturity Date, or earlier, the Face Amount of One Million Two Hundred Thousand
Dollars ($1,200,000) U.S. (this "Note"), in such amounts, at such times and on
such terms and conditions as are specified herein (sometimes hereinafter the
Company and the Holder are referred to collectively as "the Parties").  




Any capitalized term not defined in this Note is defined in the Investment
Agreement for the Equity Line of Credit between Dutchess Private Equities Fund,
II, LP (as the “Investor”) and the Company, dated June 20, 2004 (the "Equity
Line"), which definitions the Company and the Holder incorporate herein by
reference.  




Article 1

Method of Payment




Section 1.1

Payments in satisfaction of this Note shall be made to the Holder by the Company
(referred to as a "Payment," or "Payments") on such terms and conditions as
described herein.   The Company shall make Payments to the Holder in the amount
of the sum of both a) One Hundred and Twenty Thousand Dollars ($120,000); and,
b) fifty percent (50%) of the proceeds from each Put given to  the Investor from
the Company, in excess of One Hundred Twenty Thousand Dollars ($120,000)
(collectively a) and b) are referred to as the “Payment Amount”) until the Face
Amount, and any penalties due, are paid in full, minus any fees due.   The first
Payment will be due on December 6, 2006 and each subsequent Payment will be made
every thirty (30) days thereafter ("Payment Date" or "Payment Dates") until this
Note is paid in full, with a minimum amount of One Hundred and Twenty Thousand
Dollars ($120,000) per thirty (30) day period.   Notwithstanding any provision
to the contrary in this Note, the Company may pay in full to the Holder the Face
Amount, or any balance remaining thereon, in readily available funds at any time
and from time to time without penalty.




Section 1.2

Payments pursuant to this Note shall be wired directly to the Holder on the
Payment Date.  




Section 1.3

Intentionally Omitted




Section 1.4

After Closing, the Holder shall have the right to request a Prepayment from the
Company when the aggregate amount of financing ("Financing") received








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 1







by the Company is in excess of Two Million Dollars ($2,000,000) (“Threshold
Amount”).  The Company agrees to pay one hundred percent (100%) of any proceeds
raised by the Company over the Threshold Amount toward the Prepayment of the
Note and any penalties until the Face Amount is paid in full.  The Prepayments
shall be made to the Holder within five (5) business day of the Company’s
receipt of the Financing. Failure to do so will result in an Event of Default as
outlined in Article 4.  The Threshold Amount shall also pertain to cash received
by the Company in consideration for any assets sold, transferred or disposed of
by the Company and any cash balances in the Company bank or brokerage accounts
at the end of each month.




Article 2        Collateral




Section 2.1

The Company does hereby agree to issue to the Holder for use as Collateral
thirty (30) signed Put Notices, to be used only in the Event of Default, as
described in Article 4.  In the event, the Holder uses the Collateral in full,
full; the Company shall immediately deliver to the Holder additional Put Sheets
as requested by the Holder.




Section 2.2

Upon the completion of the Company's obligation to the Holder of the Face Amount
of this Note, the Company will not be under any further obligation to complete
additional Puts.  All remaining Put sheets shall be marked “VOID” by the Holder
and returned to the Company at the Company’s request.







Article 3        Unpaid Amounts




Section 3.1

In the event that on the Maturity Date the Company has any remaining amounts
unpaid on this Note (the "Residual Amount"), the Holder can exercise its right
to increase the Face Amount by ten percent (10%) as an initial penalty and by an
additional two and one-half percent (2.5%) per month paid, pro rata for partial
periods, compounded daily, as liquidated damages ("Liquidated Damages").  If a
Residual Amount remains, the Company is in Default and the Holder may elect
remedies as set forth in Article 4, below.  The Parties acknowledge that
Liquidated Damages are not interest and should not constitute a penalty.







Article 4

Defaults and Remedies




The terms and conditions set forth in this Article 4 shall apply only upon the
occurrence of an Event of Default (as defined herein).




Section 4.1

Events of Default. An “Event of Default” occurs if any one of the following
occur:




(a)

The Company does not make a Payment within ten (10) calendar days of (i) a
Payment Date;  or, (ii) a Residual Amount on the Note exists on the Maturity
Date; or








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 22







(b)

The Company, pursuant to or within the meaning of any Bankruptcy Law (as
hereinafter defined):  (i) commences a voluntary case; (ii) consents to the
entry of an order for relief against it in an involuntary case; (iii) consents
to the appointment of a Custodian (as hereinafter defined) of the Company or for
its property; (iv) makes an assignment for the benefit of its creditors; or (v)
a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that:  (A) is for relief against the Company in an involuntary case; (B)
appoints a Custodian of the Company or for its property; or (C) orders the
liquidation of the Company, and the order or decree remains unstayed and in
effect for sixty (60) calendar days; or

(c)

The Company’s no par value common stock (the "Common Stock") is suspended or is
no longer listed on any recognized exchange, including an electronic
over-the-counter bulletin board, for in excess of two (2) consecutive trading
days; or

(d)

The registration statement for the underlying shares in the Equity Line is not
effective for any reason and is not cured within five (5) days; or,

(e)

Any of the Company’s representations or warranties contained in this Agreement
were false when made; or,

(f)

The Company breaches this Agreement, and such breach, if and only if such breach
is subject to cure, continues for a period of five (5) business days.




As used in this Section 4.1, the term “Bankruptcy Law” means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors.  The term “Custodian” means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law.




Section 4.2

Remedies.  

For each and every Event of Default, as outlined in this Agreement, the Holder
can exercise its right to increase the Face Amount of the Note by ten percent
(10%) as an initial penalty.  In addition, the Holder may elect to increase the
Face Amount of the Note by two and one-half percent (2.5%) per month as
Liquidated Damages, compounded daily.  The Parties acknowledge that Liquidated
Damages are not interest under the terms of this Agreement, and shall not
constitute a penalty.




In the event of a Default hereunder, the Holder, at its sole election, shall
have the right, but not the obligation, to either:

a) Switch the Residual Amount to a three-year (“Convertible Maturity Date”),
convertible debenture at the terms described hereinafter (the "Convertible
Debenture"). In the Event of Default, the Convertible Debenture shall be
considered closed (“Convertible Closing Date”), as of the date of the Event of
Default.  If the Holder chooses to convert the Residual Amount to a Convertible
Debenture, the Company shall have twenty (20) business days after notice of
default from the Holder (the "Notice of Convertible Debenture") to file a
registration statement covering an amount of shares agreed to by the Company and
the Holder to cover the Residual Amount pursuant to Rule 415. The Company shall
respond to any and all Securities and Exchange Commission ("SEC") comments or
correspondence, whether written or oral, direct or indirect, formal or informal
("Comments"), within seven (7) business days of the date of the Comments.   In
the event the Company does not file such registration statement within twenty
(20)  business days of the Holder's request, or any Comments on the registration
statement are not responded to in the time period described above, the Residual
Amount shall increase by five thousand dollars ($5,000) per day.  In the event
the Company is given the option for accelerated effectiveness of the
registration statement, the Company will cause such registration statement to be
declared effective as soon as reasonably practicable and will not take any
action to delay the registration to become effective.  In the event that the
Company is given the option for accelerated effectiveness of the registration
statement, but chooses not to cause such registration statement to be declared
effective on such accelerated basis, the Residual Amount shall increase by five
thousand dollars ($5,000) per day commencing on the earliest date as of which
such registration statement would have been declared to be effective if subject
to accelerated effectiveness; or








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 32







 b) The Holder may increase the Payment Amount described under Article 1 to
fulfill the repayment of the Residual Amount.  The Company shall provide full
cooperation to the Holder in directing funds owed to the Holder on any Put made
by the Company to the Investor.    The Company agrees to diligently carry out
the terms outlined in the Equity Line for delivery of any such shares.  In the
event the Company is not diligently fulfilling its obligation to direct funds
owed to the Holder from Puts to the Investor, as reasonably determined by the
Holder, the Holder may, after giving the Company two (2) business days advance
notice to cure the same, elect to increase the Face Amount of the Note by 2.5%
each day, compounded daily, in additional to and on top of additional remedies
available to the Holder under this Note.

c) The Holder may use the Collateral as outlined in Article 2 above.




Section 4.3

Conversion Privilege




(a)

The Holder shall have the right to convert the Convertible Debenture into shares
of Common Stock at any time following the Convertible Closing Date and before
the close of business on the Convertible Maturity Date.  The number of shares of
Common Stock issuable upon the conversion of the Convertible Debenture shall be
determined pursuant to Section 4.4, but the number of shares issuable shall be
rounded up to the nearest whole share.




(b)

The Holder may convert the Convertible Debenture in whole or in part, at any
time and from time to time.




(c)

In the event all or any portion of the Convertible Debenture remains outstanding
on the Convertible Maturity Date (the "Debenture Residual Amount"), the
unconverted portion of such Convertible Debenture will automatically be
converted into shares of Common Stock on such date in the manner set forth in
Section 4.4.




Section 4.4

Conversion Procedure.




(a)

The Holder may elect to convert the Residual Amount in whole or in part any time
and from time to time following the Convertible Closing Date.  Such conversion
shall be effectuated by providing the Company, or its attorney, with that
portion of the Convertible Debenture to be converted together with a facsimile
or electronic mail of the signed notice of conversion (the "Notice of
Conversion").   The date on which the Notice of Conversion is effective
(“Conversion Date”) shall be deemed to be the date on which the Holder has
delivered to the Company a facsimile or electronically mailed the Notice of
Conversion.  The








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 42







Holder can elect to either reissue the Convertible Debenture, or continually
convert the existing Debenture.  Any Notice of Conversion faxed or
electronically mailed by the Holder to the Company on a particular day shall be
deemed to have been received no later than the previous business day (receipt
being via a confirmation of the time such facsimile or electronic mail to the
Company is received).




(b)

Common Stock to be Issued.

Upon the conversion of any Convertible Debentures by the Holder, the Company
shall instruct its transfer agent to issue stock certificates without
restrictive legends or stop transfer instructions, if, at that time, the
aforementioned registration statement described in Section 4.2 has been declared
effective (or with proper restrictive legends if the registration statement has
not as yet been declared effective), in specified denominations representing the
number of shares of Common Stock issuable upon such conversion.   In the event
that the Debenture is deemed saleable under Rule 144 of the Securities Act of
1933, as amended, the Company shall, upon a Notice of Conversion, instruct the
transfer agent to issue free trading certificates without restrictive legends,
subject to other applicable securities laws.  The Company is responsible to for
all costs associated with the issuance of the shares, including but not limited
to the opinion letter, FedEx of the certificates and any other costs that arise.
The Company shall act as registrar of the Shares of Common Stock to be issued
and shall maintain an appropriate ledger containing the necessary information
with respect to each Convertible Debenture. The Company warrants that no
instructions have been given or will be given to the transfer agent which limit,
or otherwise prevent resale and that the Common Stock shall otherwise be freely
resold, except as may be set forth herein or subject to applicable law.




(c)

Conversion Rate.  The Holder is entitled to convert the Debenture Residual
Amount, plus accrued interest and penalties, anytime following the Convertible
Closing Date, at eighty percent (80%) of the closing bid price of the Common
Stock on the day prior to the Conversion Date (“Conversion Price”).   No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded up to the nearest
whole share.




(d)

Nothing contained in the Convertible Debenture shall be deemed to establish or
require the Company to pay interest to the Holder at a rate in excess of the
maximum rate permitted by applicable law.  In the event that the rate of
interest required to be paid exceeds the maximum rate permitted by governing
law, the rate of interest required to be paid thereunder shall be automatically
reduced to the maximum rate permitted under the governing law and such excess
shall be returned with reasonable promptness by the Holder to the Company. In
the event this Section 4.4(d) applies, the Parties agree that the terms of this
Note shall remain in full force and effect except as is necessary to make the
interest rate comply with applicable law.




(e)

It shall be the Company’s responsibility to take all necessary actions and to
bear all such costs to issue the Common Stock as provided herein, including the
responsibility and cost for delivery of an opinion letter to the transfer agent,
if so required.  The Holder shall be treated as a shareholder of record on the
date the Company is required to issue








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 52







the Common Stock to the Holder. If prior to the issuance of stock certificates,
the Holder designates another person as the entity in the name of which the
stock certificates requesting the Convertible Debenture are to be issued, the
Holder shall provide to the Company evidence that either no tax shall be due and
payable as a result of such transfer or that the applicable tax has been paid by
the Holder or such person. If the Holder converts any part of the Convertible
Debentures, or will be, the Company shall issue to the Holder a new Convertible
Debenture equal to the unconverted amount, immediately upon request by the
Holder.  




(f)

Within three (3) business days after receipt of the documentation referred to in
this Section, the Company shall deliver a certificate, for the number of shares
of Common Stock issuable upon the conversion.  In the event the Company does not
make delivery of the Common Stock as instructed by Holder within three (3)
business days after the Conversion Date, the Company shall pay to the Holder an
additional one percent (1%) per day in cash of the full dollar value of the
Debenture Residual Amount then remaining after conversion, compounded daily.
        




(g)

The Company shall at all times reserve (or make alternative written arrangements
for reservation or contribution of shares) and have available all Common Stock
necessary to meet conversion of the Convertible Debentures  by the Holder of the
entire amount of Convertible Debentures then outstanding. If, at any time, the
Holder submits a Notice of Conversion and the Company does not have sufficient
authorized but unissued shares of Common Stock (or alternative shares of Common
Stock as may be contributed by stockholders of the Company) available to effect,
in full, a conversion of the Convertible Debentures (a “Conversion Default,” the
date of such default being referred to herein as the “Conversion Default Date”),
the Company shall issue to the Holder all of the shares of Common Stock which
are available.  Any Convertible Debentures, or any portion thereof, which cannot
be converted due to the Company's lack of sufficient authorized common stock
(the “Unconverted Debentures”), may be deemed null and void upon written notice
sent by the Holder to the Company.  The Company shall provide notice of such
Conversion Default (“Notice of Conversion Default”) to the Holder, by facsimile,
within one (1) business day of such default.




(h)

The Company agrees to pay the Holder payments for a Conversion Default
(“Conversion Default Payments”) in the amount of (N/365) multiplied by .24
multiplied by the initial issuance price of the outstanding or tendered but not
converted Convertible Debentures held by the Holder where N = the number of days
from the Conversion Default Date to the date (the “Authorization Date”) that the
Company authorizes a sufficient number of shares of Common Stock to effect
conversion of all remaining Convertible Debentures.  The Company shall send
notice (“Authorization Notice”) to the Holder that additional shares of Common
Stock have been authorized, the Authorization Date, and the amount of Holder’s
accrued Conversion Default Payments.  The accrued Conversion Default shall be
paid in cash or shall be convertible into Common Stock at the conversion rate
set forth in the first sentence of this paragraph, upon written notice sent by
the Holder to the Company, which Conversion Default shall be payable as follows:
 (i) in the event the Holder elects to take such payment in cash, cash payment
shall be made to the Holder  within five (5) business days, or (ii) in the event
Holder elects to take such payment in stock, the Holder may convert at  the
conversion rate set forth in the first sentence of this paragraph until the
expiration of the conversion period.








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 62







 




(i)

The Company acknowledges that its failure to maintain a sufficient number of
authorized but unissued shares of Common Stock to effect in full a conversion of
the Convertible Debentures in full will cause the Holder to suffer irreparable
harm, and that the actual damages to the Holder will be difficult to ascertain.
 Accordingly, the parties agree that it is appropriate to include in this
Agreement a provision for liquidated damages.  The Parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable, and under the
circumstances, do not constitute a penalty.  The payment of liquidated damages
shall not relieve the Company from its obligations to deliver the Common Stock
pursuant to the terms of this Convertible Debenture.  




(j)

If, by the third (3rd) business day after the Conversion Date, any portion of
the shares of the Convertible Debentures have not been delivered to the Holder
and the Holder purchases, in an open market transaction or otherwise, shares of
Common Stock (the "Covering Shares") necessary to make delivery of shares which
would had been delivered if the full amount of the shares to be converted had
been delivered to the Holder, then the Company shall pay to the Holder, in
addition to any other amounts due to Holder pursuant to this Convertible
Debenture, and not in lieu thereof, the Buy-In Adjustment Amount (as defined
below).  The "Buy In Adjustment Amount" is the amount equal to the excess, if
any, of (x) the Holder's total purchase price (including brokerage commissions,
if any) for the Covering Shares minus (y) the net proceeds (after brokerage
commissions, if any) received by the Holder from the sale of the Sold Shares.
 The Company shall pay the Buy-In Adjustment Amount to the Holder in immediately
available funds within five (5) business days of written demand by the Holder.
 By way of illustration and not in limitation of the foregoing, if the Holder
purchases shares of Common Stock having a total purchase price (including
brokerage commissions) of $11,000 to cover a Buy-In with respect to shares of
Common Stock it sold for net proceeds of $10,000, the Buy-In Adjustment Amount
which the Company will be required to pay to the Holder will be $1,000.




Article 5

Additional Financing and Registration Statements




Section 5.1

The Company will not enter into any additional financing agreements whether for
debt or equity, without notice to the Holder.    




Violation of any Section under this Article 5 will result in an Event of Default
and the Holder may elect to take the action or actions outlined in Article 4.

 

Article 6

Notice.




Section 6.1

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Note must be in writing and will be deemed to
have been delivered (i) upon delivery, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, so long as it is properly addressed.  The addresses and
facsimile numbers for such communications shall be:








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 72







 




If to the Company:




Harry Masuda

Human BioSystems

1127 HARKER AVENUE

PALO ALTO, CALIFORNIA 94301

Telephone: 650-323-0943

Facsimile:    




With copy to:




Cathryn Gawne, Attorney at Law

Silicon Valley Law Group

25 Metro Drive, Suite 600

San Jose, CA 95110

Telephone: 408-573-5775

Facsimile: 408-573-5701




If to the Holder:




Dutchess Capital Management, LLC

Douglas Leighton

50 Commonwealth Ave, Suite 2

Boston, MA  02116

Telephone: (617) 301-4700

Facsimile: (617) 249-0947




Section 6.2

The Parties are required to provide each other with five (5) business days prior
notice to the other party of any change in address, phone number or facsimile
number.




Article 7

Time




Where this Note authorizes or requires the payment of money or the performance
of a condition or obligation on a Saturday or Sunday or a holiday on which the
United States Stock Markets (“US Markets”) are closed (“Holiday”), such payment
shall be made or condition or obligation performed on the last business day
preceding such Saturday, Sunday or Holiday.  A “business day” shall mean a day
on which the US Markets are open for a full day or half day of trading.  








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 82







Article 8

No Assignment.




 This Note and the obligations hereunder shall not be assigned, except as
otherwise provided herein.




Article 9

Rules of Construction.




In this Note, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender.  The numbers and
titles of sections contained in the Note are inserted for convenience of
reference only, and they neither form a part of this Note nor are they to be
used in the construction or interpretation hereof.  Wherever, in this Note, a
determination of the Company is required or allowed, such determination shall be
made by a majority of the Board of Directors of the Company and, if it is made
in good faith, it shall be conclusive and binding upon the Company.




Article 10

Governing Law




The validity, terms, performance and enforcement of this Note shall be governed
and construed by the provisions hereof and in accordance with the laws of the
Commonwealth of Massachusetts applicable to agreements that are negotiated,
executed, delivered and performed solely in the Commonwealth of Massachusetts.




Article 11

Disputes Subject to Arbitration




The parties to this Note will submit all disputes arising under it to
arbitration in Boston, Massachusetts before a single arbitrator of the American
Arbitration Association (“AAA”).  The arbitrator shall be selected by
application of the rules of the AAA, or by mutual agreement of the parties,
except that such arbitrator shall be an attorney admitted to practice law in the
Commonwealth of Massachusetts.  No party to this agreement will challenge the
jurisdiction or venue provisions as provided in this section.  Nothing in this
section shall limit the Holder's right to obtain an injunction for a breach of
this Agreement from a court of law.  




Article 12

Conditions to Closing




The Company shall have delivered the proper Collateral and the Holder Shares (as
outlined in Article 15) to the Holder and before Closing of this Note.




Article 13

Closing Costs




The Holder shall receive Fifty Thousand Dollars ($50,000) as a closing cost.




The Company agrees to pay for related expenses associated with the proposed
transaction of Fifteen Thousand Dollars ($15,000).  








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 92










All such expenses described in this Article, shall be deducted from the first
closing.




Article 14

Indemnification




In consideration of the Holder's execution and delivery of this Agreement and
the acquisition and funding by the Holder of this Note and in addition to all of
the Company's other obligations under the documents contemplated hereby, the
Company shall defend, protect, indemnify and hold harmless the Holder and all of
its shareholders, officers, directors, employees, counsel, and direct or
indirect investors and any of the foregoing person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including,
without limitation, reasonable attorneys' fees and disbursements (the
“Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Note, or any other
certificate, instrument or document contemplated hereby or thereby (ii) any
breach of any covenant, agreement or obligation of the Company contained in the
Note or any other certificate, instrument or document contemplated hereby or
thereby, except insofar as any such misrepresentation, breach or any untrue
statement, alleged untrue statement, omission or alleged omission is made in
reliance upon and in conformity with written information furnished to the
Company by, or on behalf of, the Holder or is based on illegal trading of the
Common Stock by the Holder. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
the Holder may have, and any liabilities the Holder may be subject to.




Article 15

Holder Shares




The Company shall issue five hundred thousand (500,000) shares of restricted
Common Stock to the Holder as an incentive for the investment (“Holder Shares”).
 The Holder Shares shall be issued and delivered immediately to the Holder and
shall carry piggyback registration rights.   In the event the Holder Shares are
not registered in the next eligible registration statement, the Company shall
pay to the Holder, as a penalty, five hundred thousand (500,000) additional
shares of common stock for each time a registration statement is filed and the
Shares are not included.  The Holder at its sole discretion may waive such
penalty.  The Company's failure to issue the Holder Shares constitutes an Event
of Default and the Holder may elect to enforce the remedies outlined in Article
4.  The Company's obligation to provide the Holder with the Holder Shares, as
set forth herein, shall survive the operation of the Agreement and any default
on this obligation shall provide the Holder with all rights, remedies and
default provisions set forth in this Note, or otherwise available by law. It
shall be the Company’s responsibility to take all necessary actions and to bear
all such costs to issue the Common Stock








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 102







as provided herein, including the responsibility and cost for delivery of an
opinion letter to the transfer agent, if so required.




Article 16

Use of Proceeds




The Company shall use the funds for general corporate purposes.




Article 17

Waiver




The Holder's delay or failure at any time or times hereafter to require strict
performance by Company of any obligations, undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Holder under this Note to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Note, and no Event of Default, shall be deemed to
have been waived by the Holder, nor may this Note be amended, changed or
modified, unless such waiver, amendment, change or modification is evidenced by
a separate instrument in writing specifying such waiver, amendment, change or
modification and signed by the Holder.




Article 18

Intentionally Omitted




Article 19

Transactions With Affiliates  




The Company shall not, and shall cause each of its Subsidiaries to not enter
into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary's officers, directors, persons who
were officers or directors at any time during the previous two years,
shareholders who beneficially own five percent (5%) or more of the Common Stock,
or affiliates or with any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such entity or individual
owns a five percent (5%) or more beneficial interest (each a “Related Party”)
that is not within the normal course of business while there is an outstanding
balance on the Note.




Article 20

Equity Line Obligations




At the request of the Holder, at any time after the Company's current effective
registration statement for the Equity Line with Dutchess Private Equities, LP
(File No: 333-117553), does not have sufficient shares remaining for issuance of
Puts for Payment on the Face Amount of the Note, the Company shall immediately
execute a new Investment Agreement for an Equity Line of Credit under the same
terms and conditions as the previous Equity Line, if so required.  The Company
shall immediately prepare and file a registration statement for the registration
of shares as set forth in the new Investment Agreement.  The Holder shall also
retain the right to determine the date of the filing of such registration
statement, but in no event sooner than ten (10) business days prior to a notice
being given to the Company.  








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 112







The Company shall respond to any and all SEC comments or correspondence, whether
written or oral, direct or indirect, formal or informal ("Comments"), within
seven (7) business days of receipt by the Company of such Comments.  The seven
(7) business day period provided herein shall be extended as may be required by
delays caused by Investor; and, provided further, that such seven (7) business
day period shall be extended two (2) business days for responses to SEC staff
accounting comments.  The Company shall cause the Registration Statement
relating to the Registrable Securities to become effective no later than two (2)
business days after notice from the SEC that the Registration Statement has been
cleared of all comments. Failure to do any action outlined in this Article will
result in an Event of Default and the Holder may seek to take actions as
outlined in Article 4.




Article 21

Intentionally Omitted




Article 22

Miscellaneous




Section 22.1

This Note may be executed in two or more counterparts, all of which taken
together shall constitute one instrument.  Execution and delivery of this Note
by exchange of facsimile copies bearing the facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Note by such
party.  Such facsimile copies shall constitute enforceable original documents.




Section 22.2

The Company warrants that the execution, delivery and performance of this Note
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws or (ii) conflict with, or constitute a material default (or an event
which with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or result in a violation of any law, rule, regulation, order, judgment or
decree, including United States federal and state securities laws and
regulations and the rules and regulations of the principal securities exchange
or trading market on which the Common Stock is traded or listed (the “Principal
Market”), applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected. Neither the Company nor its Subsidiaries is in violation of any term
of, or in default under, the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the By-laws or their organizational charter or by-laws,
respectively, or any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
that would not individually or in the aggregate have a Material Adverse Effect
as defined below. The business of the Company and its Subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, statute,
ordinance, rule, order or regulation of any governmental authority or agency,
regulatory or self-regulatory agency, or court, except for possible violations
the sanctions for which either individually or in the aggregate would not have a
Material Adverse Effect.  The Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement)  with, any court, governmental authority
or agency, regulatory or self-regulatory agency or other third party in order
for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Note in accordance with the terms hereof or thereof. All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof. The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would lead to delisting of the Common
Stock by the Principal Market.








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 122




 




Section 22.3

The Company and its “Subsidiaries” (which for purposes of this Note means any
entity in which the Company, directly or indirectly, owns capital stock or holds
an equity or similar interest) are corporations duly organized and validly
existing in good standing under the laws of the respective jurisdictions of
their incorporation, and have the requisite corporate power and authorization to
own their properties and to carry on their business as now being conducted. Both
the Company and its Subsidiaries are duly qualified to do business and are in
good standing in every jurisdiction in which their ownership of property or the
nature of the business conducted by them makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Note, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations, financial condition or prospects of
the Company and its Subsidiaries, if any, taken as a whole, or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under the Note.




Section 22.4

Authorization; Enforcement; Compliance with Other Instruments.  (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Note, and to issue this Note and Holder Shares in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
this Note by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation the reservation
for issuance and the issuance of the Holder Shares pursuant to this Note, have
been duly and validly authorized by the Company's Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors, or its shareholders, (iii) this Note has been duly and validly
executed and delivered by the Company, and (iv) the Note constitutes the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.










  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 132







Section 22.5

The execution and delivery of this Note shall not alter the prior written
agreements between the Company and the Holder or Investor.  This Note is the
FINAL AGREEMENT between the Company and the Holder with respect to the terms and
conditions set forth herein, and, the terms of this Note may not be contradicted
by evidence of prior, contemporaneous, or subsequent oral agreements of the
Parties.  




Section 22.6

There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants,
auditors and lawyers formerly or presently used by the Company, including but
not limited to disputes or conflicts over payment owed to such accountants,
auditors or lawyers.




Section 22.7

All representations made by or relating to the Company of a historical nature
and all undertakings described herein shall relate and refer to the Company, its
predecessors, and the Subsidiaries.




Section 22.8

The only officer, director, employee and consultant stock option or stock
incentive plan currently in effect or contemplated by the Company has been
submitted to the Holder or is described or within past filings with the United
States Securities and Exchange Commission.    




Section 22.9

The Company acknowledges that its failure to timely meet any of its obligations
hereunder, including, but without limitation, its obligations to make Payments,
deliver shares and, as necessary, to register and maintain sufficient number of
Shares, will cause the Holder to suffer irreparable harm and that the actual
damage to the Holder will be difficult to ascertain.  Accordingly, the parties
agree that it is appropriate to include in this Note a provision for liquidated
damages.  The parties acknowledge and agree that the liquidated damages
provision set forth in this section represents the parties’ good faith effort to
quantify such damages and, as such, agree that the form and amount of such
liquidated damages are reasonable and do not constitute a penalty.  The payment
of liquidated damages shall not relieve the Company from its obligations to
deliver the Common Stock pursuant to the terms of this Note.




Section 22.10

In the event that any rules, regulations, interpretations or Comments, whether
formal or informal, oral or verbal, direct or indirect, from the SEC or other
governing body, hinder any operation of this Agreement or the Equity Line, the
Parties hereby agree that those specific terms and conditions shall be
negotiated on similar terms within five (5) business days, and shall not alter,
diminish or affect any other rights, duties or covenants in this Note and that
all terms and conditions will remain in full force and effect except as is
necessary to make those specific terms and conditions comply with applicable
rule, regulation, interpretation or Comment.  Failure for the Company to agree
to such new commercially reasonable terms, shall constitute and Event of Default
herein, as outlined in Article 4, and the Holder may elect to take actions as
outlined in the Note.




*.* .*







  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 142







Any misrepresentations shall be considered a breach of contract and an Event of
Default under this Agreement and the Holder may seek to take actions as
described under Article 4 of this Agreement.




IN WITNESS WHEREOF, the Company has duly executed this Note as of the date first
written above.

HUMAN BIOSYSTEMS, INC.




By: /s/ Harry Masuda

Name:

  Harry Masuda

Title:

  Chief Executive Officer




DUTCHESS PRIVATE EQUITIES FUND, L.P.

BY ITS GENERAL PARTNER DUTCHESS

CAPITAL MANAGEMENT, LLC

By: /s/  Douglas H. Leighton_

       

Name:  Douglas H. Leighton

Title:  A Managing Member    








  /s/HM____    /s/DHL__                                                     HBSC
Note November 2006

   HM                 DHL                                 152